Exhibit 10.21

 

[logo.jpg]

August 13, 2015

 

Ellen Clarry

23139 Sandsage Ln

Katy, TX 77494



Dear Ellen:

 

It is my pleasure to extend the following promotion to you on behalf of IGNITE
RESTAURANT GROUP, INC (the “Company”).

 

Title:

Chief Supply Officer

 

Supervisor:

Ray Blanchette, President and Chief Executive Officer

 

Base Salary:

You will be paid $9, 807.69 bi-weekly, which annualizes to $255,000, subject to
deductions for taxes and other withholdings as required by law or policies of
the Company.

 

Targeted Bonus:

50% of base salary based on achieving individual and Company performance goals.

 

Equity Award:

The Compensation Committee has recommended and the Board of Directors has
approved a grant of 25,000 SARS and 15,000 restricted shares of “IRG,” with 25%
annual vesting on the annual anniversary date of the grant. The issue price will
be the closing price of “IRG” on the NASDAQ on August 12, 2015. Please note that
there are restrictions on this grant.

 

Paid Time Off (PTO)

You will continue to accrue PTO at your current rate.

 

Benefits:

You are eligible for the Company’s Health/Welfare Benefits Plan containing
standard benefits including medical, life, dental, LTD, and Flexible Spending
Accounts (Section 125) as per Company policy.

 

Phone Allowance:

You will receive an annual communication allowance of $2,000.

 

Additional Executive Benefits:

100% Dining Discount at all Ignite Restaurants for your and your guests.
Further, 20% gratuity may be expensed on your corporate credit card.

 

Promotion Date:

August 13, 2015.

 

This letter represents the entire agreement between you and IGNITE RESTAURANT
GROUP, INC. This letter is not a contract of employment guaranteeing any set
length of employment. The Company is an at-will employer. You and IGNITE
RESTAURANT GROUP, INC. have the right to terminate the relationship at any time,
with or without cause.

 

 

 
Page 1 of 2

--------------------------------------------------------------------------------

 

 

Your signature below indicates your agreement to all of the aforementioned
terms.

 

Best Regards,

  

/s/ Raymond A. Blanchette III 

Raymond A. Blanchette III

President & Chief Executive Officer

 

 

Agreed and acknowledged:

 

Printed name:

 

Ellen J. Clarry

 

 

 

 

 

Signature:

 

/s/ Ellen J. Clarry 

 

 

 

 

 

Date: 

 

08/14/15 

 

      

 

Page 2 of 2